UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2010 Commission File Number: 000-31557 CIBT Education Group Inc. (Translation of registrant’s name into English) Suite 1200, 777 West Broadway Vancouver, British Columbia, Canada V5Z 4J7 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form40-F.Form 20-FxForm 40-Fo Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.YesoNox If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. On June 10, 2010, CIBT Education Group Inc. (the “Company”) announced the resignation of Mr. David Richardson as a director of the Company effective immediately. The vacancy on the Board will be filled by Mr. David Kong who has been appointed as a director effective July 1, 2010. The appointment was approved by consent resolutions of the Company’s board of directors. Mr. Kong is a Chartered Accountant in Canada and currently practices as a partner at the Vancouver office of Ernst & Young LLP. He will be retiring from public practice at the end of June 2010. For further details, see the press release attached as an exhibit hereto. EXHIBITS Number Description of Exhibit June 10, 2010 – News Release “CIBT Approves Appointment of New Director” SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CIBT Education Group Inc. (Registrant) Date:June 11, 2010 By: /s/ Toby Chu Toby Chu President and Chief Executive Officer
